Appeals from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered March 21, 2006 in a proceeding pursuant to Real Property Tax Law article 7 to review a real property tax assessment. The order denied the motion of respondents and the cross motion of intervenor to dismiss the petition.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the motion and cross motion are granted and the petition is dismissed.
Same memorandum as in Matter of Gelber Enters., LLC v Williams (41 AD3d 1207 [2007]). Present—Hurlbutt, J.P., Centra, Fahey, Peradotto and Pine, JJ.